On Rehearing.
Taliaferro, J.
A review of this case inclines us to think there was error in the deductions drawn from the evidence in our first-examination of it. Nolan, about the time he instructed Miltenberger *410to place $6500 to tlie credit of West, had evidently no other than Confederate money in his hands. Many letters of Nolan written to his merchant during- the latter part of the year 1861 and the early part of 1862 establish this beyond all doubt. He spoke of Confederate money as the prevailing currency — expressed his confidence in the success of the rebellion — was entirely willing to receive and did receive the proceeds of sale of his sugar crop of 1861, in Confederate money. The testimony of Collens, the clerk of Miltenberger, abundantly establishes and confirms the fact that Nolan had no other currency of any kind in the ■hands of Miltenberger than Confederate money. In regard to the payment of Nolan’s debt to West, Miltenberger can not be considered in ■any other light than as agent of Nolan to pass over to West a certain amount of Nolan’s Confederate money. He was not the delegated debtor of West nor did he assume to pay any debt for Nolan. Nolan under date of February, 1862 writes to Miltenberger thus: “ Please place to the credit of John'West Esq., Lumpkin, Georgia six thousand five hundred dollars, and wrote to him that that amount is subject to his draft.” The next day Miltenberger writes to West: “In accordance with instructions of Dr. J. T. Nolan, of West Baton Rouge, I have placed to your' credit six thousand five hundred dollars, which amount I hold subject to your order.’’ Then we- think it beyond doubt that Nolan intended and expected the six thousand five hundred dollars to be placed to the credit of West, to be part of his Confederate money in the hands- of Miltenberger, and that Miltenberger did place that sum to the credit of Westin Nolan’s Confederate money. He had n-o -other kind of money belonging to Nolan in his charge, and when there was a universal suspension of specie payments everywhere throughout the Southern States, and Confederate money the sole and exclusive currency in this country, it is not to be presumed that when, under the instructions of Nolan, he wrote to West that he had placed six thousand five hundred dollars to his credit, that he meant any other kind -of currency than Confederate money. Under the state of things then -existing as to currency, the conclusion is not to be avoided, that West know, as everybody else knew, of the then universality of Confederate money as currency in the Southern States, and that he did not expect payment in anything else. But the record shows that West did receive five thousand one hundred dollars of the amount placed to his credit, and in this manner. He drew a draft on Miltenberger for five thousand one hundred dollars, and sold the draft to a Georgia bank and received the amount in Confederate treasury notes. This is what he said himself in answer to an interrogatory. His purposes did not require him to draw for the whole amount in Miltenberger’s hands, and the balance remained without appropriation and Miltenberger has it yet in his possession, having preserved in kind the Confederate paper money *411which by Nolan’s directions and sanction he had received in payment for his crop of sugar. The pretension of West now, after that ephemeral paper currency has become utterly worthless, that he never believed that Nolan deposited Confederate money to his credit with Miltenberger, can not have much weight against the aggregate mass of testimony in the record which goes to show the contrary.
For these reasons it is now ordered that our former decree in this case be annulled and set aside, and it is further ordered, adjudged and decreed that the judgment of the district court be annulled, avoided and reversed. It is further ordered that this suit be dismissed at plaintiff’s cost, and that judgment be rendered rejecting the plaintiff’s demand.
Mr. Justice Wyly adheres to the former opinion of the court.